Citation Nr: 1004006	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of a back injury with 
limitation of motion.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision by which the RO, inter 
alia, granted service connection for residuals of a back 
injury with limitation of motion and denied service 
connection for a right knee disability.  Regarding the 
former, the Veteran is appealing the initial 10 percent 
disability rating assigned.  

The Board observes that the RO has not yet dealt with the 
matter of TDIU.  As it appears to have been raised by the 
record, the Board is remanding it for further development 
consistent with the United States Court of Appeals for 
Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that if the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether TDIU as a 
result of that disability is warranted.

In connection with this appeal, the Veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in April 2008.  See 38 C.F.R. § 
20.704(e) (2009).  Accordingly, the Board will proceed with 
consideration of the Veteran's claim based on the evidence of 
record, as he has requested.

In July 2007, the Veteran filed a claim for pension benefits.  
As this issue has not been procedurally developed, the Board 
is referring it to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for a right 
knee disability and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected residuals of a back injury 
with limitation of motion are manifested by pain treated with 
analgesics and some limitation of motion.  No objective 
neurological impairment is present.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected 
residuals of a back injury with limitation of motion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27 4.71a, Diagnostic Code 5299-5242 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Veteran's service-connected residuals of a back injury 
with limitation of motion have been rated 10 percent 
disabling by the RO under the provisions of Diagnostic Code 
5299-5242.  38 C.F.R. §§ 4.20, 4.27, 4.71a.  

With the possible exception of intervertebral disc syndrome, 
disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine provides as 
follows:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009) 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  38 C.F.R. § 4.71, Plate V (2009).

In relevant part, the record shows that on June 2007 VA 
joints examination, the Veteran reported chronic low back 
pain for many years.  He indicated that pain was 10 out of 10 
on a scale of one to 10.  There were no flare-ups, but the 
Veteran complained of right lower extremity S1 radicular 
pattern pain and paresthesias.  Low back pain, according to 
the Veteran, was treated conservatively over the years.  As 
to the thoracolumbar spine, the examiner noted normal 
curvature and minimal tenderness to palpation of the lumbar 
spine.  Bilateral perilumbar musculature was without spasm.  
There was no sacroiliac joint or sciatic notch tenderness.  
Neurological examination yielded normal results.  Range of 
motion was as follows: forward flexion was from zero to 80 
degrees, extension was from zero to 10 degrees, left lateral 
flexion was from zero to 20 degrees, right lateral flexion 
was from zero to 25 degrees, and left and right lateral 
rotation was from zero to 30 degrees.  There was no apparent 
weakness, fatigability, or loss of coordination during or 
following repetitive range of motion.  The Veteran complained 
of pain throughout thoracolumbar range of motion.  An X-ray 
study of the lumbosacral spine showed preserved disc spaces 
and vertebral bodies were well aligned as well as five lumbar 
vertebrae with partial sacralization of the L5 right 
transverse process.  The examiner diagnosed five lumbar 
vertebrae noted with partial sacralization of the L5 right 
transverse process.  The examiner did not have access to the 
claims file.

In September 2007, the examiner reviewed the claims file and 
composed an addendum to the June 2007 examiner report.  The 
examiner opined that it was at least as likely as not that 
the Veteran's current lumbar spine condition was the same 
condition treated during service.  

The record contains recent records of regular treatment for 
low back pain for which analgesics were prescribed.  A VA 
progress note dated in January 2009 indicated that low back 
pain was well controlled with medication.  

On June 2009 VA spine examination, the Veteran complained of 
low back pain when sitting for a prolonged period, rising 
from a seated position, or when standing for long periods.  
The back pain resolved with motion.  The Veteran reported 
intermittent loss of bladder control and occasional numbness 
of the lower extremities.  There were no periods of flare-
ups.  The Veteran used no assistive devices or a brace.  
There were no incapacitating episodes during the previous 12 
months.  Objective examination revealed an antalgic gait.  
There was lumbar spine tenderness but no palpable spasm.  
Forward flexion was from zero to 90 degrees with a loss of 10 
degrees on repetitive motion, extension was from zero to five 
degrees with pain throughout.  Right and left lateral 
rotation was from zero to 30 degrees bilaterally with pain 
throughout.  Right and left lateral flexion was from zero to 
20 degrees with pain throughout.  Strength of all muscle 
groups of the lower extremities was 5/5.  Sensation was 
intact in both lower extremities.  There was no 
incoordination, fatigue, weakness, or lack of endurance.  The 
examiner diagnosed myofascial lumbar syndrome.  

In a July 2009 VA addendum, the examiner clarified that the 
absence of deep tendon reflexes in both knees and ankles was 
a normal variant, and no pathology was associated with it.  
The complaints of lower extremity numbness were purely 
subjective, but no objective neurological signs were 
apparent.  

The Board has considered the evidence and has concluded that 
a 20 percent evaluation for the Veteran's service-connected 
residuals of a back injury with limitation of motion is not 
warranted at any time during the appellate period.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243; Fenderson, supra.  
Indeed, none of the manifestations that would give rise to a 
20 percent evaluation is present.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  Forward flexion of the 
thoracolumbar spine is not between 30 and 60 degrees, the 
combined range of motion of the thoracolumbar spine is well 
beyond 120 degrees, and muscle spasm has not been shown.  
Although the Veteran has an antalgic gait, as previously 
noted muscle spasms on examination were not present.  
Additionally, an abnormal spinal contour such as scoliosis, 
reversed lordosis, and abnormal kyphosis are not apparent 
from the record.  Because, again, the symptoms associated 
with a 20 percent disability rating are absent throughout the 
appellate period, an increased rating is denied.  Id.; 
Fenderson, supra.  

The Board acknowledges that the Veteran reported bladder 
problems and radiating pain to the lower extremities.  Note 
(1) following the General Formula for Rating Diseases and 
Injuries of the Spine states that associated neurologic 
abnormalities to include bladder impairment should be 
evaluated separately under the appropriate diagnostic codes.  
The Veteran is competent to report problems with his bladder 
and pain and numbness in the lower extremities.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is 
competent, as a layman, to report that as to which he has 
personal knowledge).  He is not competent, however, to 
provide an opinion regarding the cause of his bladder 
problems and pain and numbness of the lower extremities upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  He is not shown to have any medical expertise in 
this regard.  Because no competent medical expert has 
asserted a connection between bladder abnormalities and pain 
and numbness to the lower extremities and the service-
connected back disability, a separation evaluation for those 
claimed neurological problems will not be assigned.  See VA 
addendum dated in July 2009.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2009) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2009) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
Weakened movement, excess fatigability, and incoordination 
have not been shown.  As well, functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements is no more than 
minimal.  As such, no additional compensation need be 
considered pursuant to the foregoing provisions.

The Board will now turn its discussion to extraschedular 
ratings.  According to the regulations, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected residuals of a back injury with limitation of 
motion is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's back disability 
with the established schedular criteria for disabilities of 
the spine shows that the rating criteria reasonably describe 
both the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected residuals of a back injury with limitation of 
motion.  Indeed, it does not appear from the record that he 
has been hospitalized.  Additionally, the Veteran continued 
to work despite back complaints and retired due to disability 
stemming from a colectomy with colostomy.  There is nothing 
in the record which suggests that the back disability unduly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The notice provided in 
December 2008 contained the type of information mandated by 
the Court in Dingess.  

Here, the duty to notify was apparently satisfied by letters 
sent to the Veteran in December 2006 and January 2007.  
Indeed, the Veteran responded to a VCAA notice in December 
2006.  Nonetheless, because the above-mentioned VCAA letters 
are not present in the record and/or are insufficient, the 
Board will assume that the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in December 2008 that fully addressed all 
three notice elements.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an August 2009 supplemental statement of 
the case after the notice was provided.  For these reasons, 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA clinical records, and private medical 
records.  The Veteran was afforded several VA examinations in 
connection with his claim.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  There may well be outstanding Social 
Security Administration (SSA) records.  These need not be 
obtained, because there is no indication that they would be 
relevant to the claim herein.  See Golz v. Shinseki, No. 
2009-7039 (Fed. Cir. Jan. 4, 2010) (holding that SSA records 
need only be obtained if potentially relevant; there is no 
automatic requirement that SSA records be associated with the 
claims file as a matter of course).  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An evaluation in excess of 10 percent for the service-
connected residuals of a back injury with limitation of 
motion is denied.


REMAND

In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In this case, the evidence reflects that at certain 
times, back pain interfered with the activities of daily 
living.  Also an April 2009 medical report reflects that back 
pain might have caused some difficulties with employment 
prior to retirement in 2006.  As such, the issue of 
entitlement to TDIU is raised by the record.  Hence, the 
issue is properly before the Board.  A review of the record 
shows that further development is needed to properly 
adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2009).

While the Veteran has been afforded VA examinations, an 
opinion as to his unemployability and the effect of his 
service connected disabilities on his employability was not 
rendered.  The Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether 
he is unable to secure or maintain substantially gainful 
employment as a result of his service-connected disabilities.

In addition to the foregoing, the record reflects that there 
may well be outstanding records regarding SSA disability 
compensation.  These should be associated with the claims 
file, as they could be relevant to the Veteran's claimed 
right knee disability, which he injured at work and for which 
he underwent a right total knee arthroplasty.

In addition, the Veteran has not received VCAA notice 
regarding TDIU claims.  Action in this regard is necessary.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Send the Veteran a VCAA notice 
letter that pertains to claim of TDIU.  

2.  Obtain from SSA records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Schedule a VA medical examination 
for an opinion regarding whether it is 
at least as likely as not ( 50 percent 
or greater likelihood) that the 
Veteran's service-connected 
disabilities, in and of themselves, 
prevent him from securing or 
maintaining substantially gainful 
employment.  A full rationale for all 
opinions and conclusions should be 
provided and a resort to speculation 
should be avoided.  The examination 
report must indicate whether pertinent 
records in the claims file were 
reviewed in conjunction with the 
examination.

4.  Undertake any other development 
deemed necessary and readjudicate the 
issues on appeal.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be issued a supplemental statement of 
the case.  The Veteran and his 
representative should be given an 
opportunity to respond to the 
supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


